Citation Nr: 1310957	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  05-17 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for human immunodeficiency virus (HIV)-related illness.

2.  Entitlement to an initial compensable evaluation for hammertoes, left foot.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for eczema.

6.  Entitlement to service connection for hordeolum, right eye.

7.  Entitlement to service connection for condyloma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1984 to March 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Thereafter, jurisdiction of this case was transferred to the RO in Roanoke, Virginia.

In September 2007, the Board denied these claims.  The Veteran appealed these issues to the United States Court of Appeals for Veterans Claims (Court).  In December 2008, the Court vacated the September 2007 Board decision consistent with a December 2008 Joint Motion for Partial Remand, and remanded the case for additional development.

In August 2009, September 2011, November 2011 and November 2012, the Board remanded the Veteran's claims.  Following the most recent remand, the entire matter has been returned to the Board for appellate review.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The claim of entitlement to an increased initial rating for HIV is addressed in the Remand following this Order section of this Decision.  


FINDINGS OF FACT

1.  Prior to January 30, 2012, hammertoes of the left foot is manifested by involvement of toes 2 through 5 without involvement of all toes, unilateral, without claw foot; as of January 30, 2012, there is also left tarsal arthropathy with navicular cuneiform arthropathy. 

2.  The Veteran does not have hypertension and has not had it during the pendency of this claim.

3.  GERD was not manifested in service and is not shown to be related to the Veteran's active service.

4.  Eczema was not manifested in service and is not shown to be related to the Veteran's active service. 

5.  The Veteran does not have hordeolum, right eye and has not had it during the pendency of this claim.

6.  The Veteran does not have condyloma and has not had it during the pendency of this claim.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for hammertoes are not met prior to January 30, 2012; as of that date, the criteria for a 10 percent rating, but no higher, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5282 (2012). 

2.  Hypertension was not incurred in or aggravated by active service, nor may service incurrence or aggravation of this disability be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

3.  GERD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2012).

4.  Eczema was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2012).

5.  Right eye hordeolum was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2012).

6.  Condyloma was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks increased compensation for the service-connected HIV and hammertoes, left foot.  He also seeks service connection for hypertension, eczema, GERD, hordeolum, right eye and condyloma.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided sufficient notice in a letter mailed in November 2009.  Although this letter was sent after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims on appeal.  VA obtained all relevant treatment records identified by the Veteran, including VA treatment records as well as private records from Tulane Medical Center.  In compliance with the joint motion between the parties, additional efforts were made to obtain service treatment records (STRs) identified by the Veteran.  In April 2011, the Appeals Management Center made a formal finding of unavailability as to the Veteran's STRs for the period from July 1996 to March 2004 that were located at one time at the National Naval Medical Center.  

In addition, adequate VA examinations were provided following the joint motion between the parties.  The Board notes that the May 2004 examinations were deemed inadequate for rating purposes in the joint motion because it appeared that the examiners did not have the benefit of review of the Veteran's medical records or claims folder.  The Board finds that the examinations for the eyes, hypertension, skin and feet conducted in January and February 2012, along with the December 2012 examination for GERD, were adequate to allow proper adjudication of the issues on appeal.  The examiners conducted complete examinations and considered the full history of the disabilities.  The foot examiner recorded all findings considered relevant under the applicable diagnostic codes as to the increased rating.  Additionally, there is no indication that the disability of hammertoes left foot has increased in severity since the most recent examination.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

II. Legal Principles

A.  Increased Rating-Hammertoes Left Foot

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2012). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2012) concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 (2006) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, may be presumed to have been incurred or aggravated in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Without a disability, service connection cannot be granted.  See Degmetich, 104 F. 3d at 1332; Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-7; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

In evaluating a claim, the Board's duty is to assess the credibility and probative weight of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

A.  Factual Background

STRs also show that the Veteran was diagnosed with hammertoe deformity of the second, third, fourth and fifth toes of the left foot on his retirement physical examination in March 2004. 

STRs do not show treatment or diagnosis of GERD or eczema.  There was a report of hordeolum, right eye, improving, on the report of medical history in March 2004.  He wore glasses which was not considered disabling.  It was noted that he was admitted to Tulane for gastroenteritis in 1995.  This was noted to have resolved without sequelae.  Also noted was a history of occasional elevated blood pressures, with a then current reading of 128/76.  The Veteran reported a history of eczema for which he used lidex cream.  It was noted the Veteran had never been on medication for hypertension.  In this regard, his blood pressure was noted as mildly elevated in March 1998, with a reading of 132/94.  Anal condyloma was observed.  

The record also reflects that while in service he had been treated at Tulane University Medical Center in June 1993 with acute diarrhea, likely viral illness.  In May 1995, he was seen there for acute pneumonitis. 

In conjunction with his claim filed in April 2004, the Veteran underwent several examinations.  Again, although these were deemed inadequate in the December 2008 joint motion for partial remand, they are reported here inasmuch as they provide information as to complaints, symptoms and manifestations at the time of the examinations.  The Veteran underwent VA ophthalmologic examination in May 2004.  The Veteran reported no ocular complaints at the time of the examination.  The test for glaucoma was negative.  Uncorrected vision for distance was counting fingers for distance, both eyes.  For near vision it was Jaeger II.  Corrected, the vision was 20/20, both eyes, Jaeger I, both eyes.  Extraocular motility was normal with full versions present.  There was no pathology of the optic nerve, retina or retinal vessels.  The diagnosis was myopia. 

The Veteran also underwent VA general medical examination in May 2004.  At that time, the examiner noted the history reported of hammertoes of the left foot; reported related rashes; eczema; high blood pressure; reflux disease; and, perianal condyloma. 

The Veteran noted his GERD was presently not giving him any problems.  He reported that he used Eucerin cream constantly over the past 12 months.  The Veteran reported that the condyloma caused crusting, itching, warts and bleeding.  He reported using Aldara cream for this.  The Veteran reported that he had to watch what he ate and prevent constipation which would cause him pain, swelling and bleeding. 

The examiner noted the Veteran was able to carry on all activities of daily living and was currently employed.  His blood pressure was 115/80 sitting, 100/70 standing, and 115/80 supine.  His general appearance was described as normal.  The skin had scattered areas of hyperpigmentation throughout the body.  There was no evidence of ulceration, exfoliation, or crusting.  The exposed area was approximately 5% of the body which was the percentage for the entire body.  This did not appear to be the result of a systemic disease or nervous condition.  Extremities showed no peripheral edema.  Posture and gait were normal.  The feet showed calluses under the MP joints of the first and fifth toes.  He did not use any special devices.  The feet did not demonstrate any painful motion, edema, disturbed circulation, atrophy or tenderness.  There was some slight tenderness of the calluses and toes.  Dorsiflexion of the toes produced pain in some toes and there was some limit of dorsiflexion due to childhood corrective surgery.  He had hammertoes of the second, third and fourth toes.  There was no evidence of Morton's neuroma.  There was no significant hallux valgus or hallux rigidus.  The Veteran had no problems standing or walking.  Rectal examination revealed no perianal warts.  X-rays of the left foot revealed slight hallux valgus, hammertoes and possible flattening of the plantar angle.  Comprehensive metabolic panel and urinalysis were normal.  The diagnosis included: hammertoes, left foot; no pathology to render a diagnosis of hypertension; GERD resolved; no pathology to render a diagnosis of eczema; no pathology to render a diagnosis of condyloma.  An addendum shows upper GI testing confirmed a diagnosis of GERD and stress test normal. 

In June 2005, the Veteran stated he was seeking a 10% rating for hammertoes of the left foot because these impaired walking, jogging and prolonged standing.  He experienced daily pain in the feet and discoloration of the toenails due to side effects of medication.  

The Veteran underwent multiple examinations for his disabilities on appeal in January and February 2012.  As for the feet, he had multiple diagnoses including bilateral hammertoes involving the proximal interphalangeal joints 2 through 5.  There was no Morton's neuroma or metatarsalgia, hallux valgus or hallux rigidus or pes cavus, nor was there malunion or nonunion of the tarsal or metatarsal bones.  There was bilateral weak foot and the examiner noted weakness (4/5) in the extensor longus tendons, left foot, as a residual of the tendon transfer procedure in his youth.  X-rays showed left tarsal arthropathy with navicular cuneiform arthropathy.  This was described by the examiner as degenerative or traumatic arthritis of multiple joints of the left foot.  The foot condition affected the ability to work as it impacted exercise, stand and walk for long periods.  

As to hypertension, the examination in January 2012 revealed that the Veteran did not meet the VA criteria for hypertension.  The examiner reviewed and listed the Veteran's in-service readings from March 1984 through March 1998.  He also noted the current readings of 138/84, 130/84 and 122/82.  The Veteran reported that he had never been told he had high blood pressure but his pressures had been up on occasion.  Whenever they had been up, follow-up always showed his blood pressure to be ok.  He has never been put on blood pressure medication.  He had no complaints related to blood pressure such as cerebrovascular accident, renal disease, coronary artery disease, peripheral vascular disease, etc.  There was no history of diastolic blood pressure elevations to predominantly 100 or more.  The diagnosis was that the Veteran did not meet the VA criterion for hypertension.  The opinion was that it was not at least as likely as not that hypertension was related to service.  

A January 2012 skin evaluation considered eczema and condyloma.  The examiner noted that the Veteran reported onset of eczema on the trunk and extremities in 1990 and treatment at Bethesda with Eucerin and steroid creams.  Condyloma was reported to have occurred in 2004 on the groin area.  There was no treatment in the last 12 months.  Eczema had effected 5 to 20% of total body area with 7% of the total body being the mid upper back.  There were slightly hyperpigmented patches of the back.  The opinion was that it was not at least as likely as not that the eczema was related to service.  The examiner opined that eczema was common in the general population  and the current mild extent of the eczema indicated it was not related to service.  Also, it the diagnosis of history of condyloma was considered resolved.  

The Veteran underwent eye evaluation in February 2012.  The examiner made a diagnosis of hordeolum, right eye, or stye, while on active duty, resolved without sequelae.  Also noted was myopia/presbyopia and trace pigmented epithelium detachment/mild RPE irregularities both eyes, not visually significant at this time.  

Although examination for GERD was conducted in January 2012, the examiner predicated his opinion on an inaccurate medical history, and the examination was thus inadequate.  The Board thus remanded the claim again in November 2012 for an additional examination.  

In December 2012, the Veteran was afforded an examination for GERD by an examiner who reviewed the claims folder.  The examiner completing the DBQ noted the diagnosis of GERD in 2004.  The examiner noted symptoms of regurgitation, reported in January 2012, described as worse with orange and present since 2004, with 2 to 3 episodes per year, relieved with diet, up until 2007.   He reported no episodes of heartburn, reflux or regurgitation since 2007.  He is currently not on any medications nor has he ever been on medications for GERD.  There were no current symptoms.  The examiner noted that the Veteran did not have any symptoms related to GERD or an esophagus conditions therefore unable to provide an opinion regarding a currently shown esophageal disorder.  The examiner noted the May 2004 diagnosis of GERD and the upper GI series in June 2004 showing small amount of spontaneous gastroesophageal reflux.  The examiner opined that this condition was less likely than not incurred in or caused by service.  He explained that this is because he reviewed the claims folder and found no evidence of GERD in active service.  

B.  Analysis-Increased Rating-Hammertoes

The Veteran was originally awarded service connection for residuals of left hammertoes and assigned a noncompensable rating, effective in April 2004, in the October 2004 rating decision on appeal.  He seeks an increased rating based on complaints of painful motion of the left hammertoes.

The Veteran's disability is rated under Diagnostic Code 5282  Under this code, single toes are rated as noncompensable, whereas all toes, unilateral, without claw foot, is rated at 10 percent.  

Other diagnostic codes relating to the foot are Diagnostic Code 5277 (bilateral weak foot); Diagnostic Code 5278 (clawfoot); Diagnostic Code 5279 (anterior metatarsalgia); and Diagnostic Code 5280 (unilateral hallux valgus); Diagnostic Code 5281 (unilateral, severe, hallux rigidus); and Diagnostic Code 5283 (malunion or nonunion of tarsal or metatarsal bones).  As noted below, these conditions are not shown on examination and application of these diagnostic codes is not warranted. While the record reflects diagnoses of pes planus (contemplated by Diagnostic Code 5276) service connection is not in effect for the pes planus.  Also, weak foot is noted but it is attributed to a pre-service tendon surgery.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, a 10 percent rating will be assigned for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

As to the period prior to January 30, 2012, the Board finds that the Veteran is not entitled to a compensable disability rating for left foot because he does not more closely approximate the criteria for a 10 percent rating of hammertoes.  He does not have hammertoes of all toes, unilateral, of the service-connected left foot.  No other foot pathology has been attributed to the left foot hammertoes.  He does not, as noted in the most recent foot examination, demonstrate any other of the foot disabilities for which a compensable rating is awarded.  As such, an increased rating is not warranted.  

The Board has considered whether additional compensation is warranted under the DeLuca factors.  In this case, although VA examiners have limited function due to the hammertoes, they found no additional limitation of function due to pain, weakness, fatigability or incoordination warranting a higher or in this case compensable rating.  The Board concludes that a higher rating based on those factors is not warranted.

As to the period beginning January 30, 2012, the Board finds that the evidence is in equipoise as to whether the criteria for a 10 percent rating are approximated under Diagnostic Code 5003.  The Board notes the findings of arthritis on X-ray of the left foot only on that date, and finds the evidence is evenly balanced as to whether it is due to the left hammertoes.  Resolving reasonable doubt in the Veteran's favor, a 10 percent rating is assigned as of that date.  However, the Board notes that the preponderance of the evidence is against a finding that the criteria are met prior to that date, as the only other left foot X-ray, dated in May 2004, shows no arthritis.  

Consideration has been given to assigning additional staged ratings; however, at no time during the periods in question has the disability warranted more than the assigned ratings.

The Board has also considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the disabling manifestations of the service-connected disability are contemplated by the schedular criteria.  The Board acknowledges that hammertoes and difficulty resulting from their existence is contemplated under the schedular criteria, there is no indication in the record that the average impairment from the disability would be in excess of that contemplated by the assigned ratings.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b) ; Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in arriving at the determinations above the Board has considered not only the medical evidence but also the lay evidence presented by the Veteran in the form of his correspondence to VA, statements from his representative, and statements made during VA examinations.

As a layperson, the Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording this lay evidence full competence and credibility, such lay evidence does not support a compensable rating prior to January 30, 2012, or a rating in excess of 10 percent as of that date, when consideration is given to the aforementioned rating criteria, which the Veteran clearly does not meet.  

C.  Analysis-Service Connection Claims

      Hypertension, Condyloma and Right Eye Hordeolum

The Board acknowledges that lay testimony is competent to establish the presence of observable symptomatology and, "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet). 

However, the Board also notes that review of the above-discussed uncontroverted medical evidence indicates that there is currently no hypertension, condyloma or right eye hordeolum.  These were noted as not present on the May 2004 and January and February 2012 VA examinations.  Moreover, a layperson is not considered capable of opining in regard to a medical diagnosis or medical causation.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

As to hypertension, neither STRs, nor the May 2004 VA examination nor the January 2012 VA examination yielded a diagnosis of hypertension.  As to condyloma, while this was treated on separation examination in March 2004, neither the May 2004 nor the 2012 VA examinations indicated that this was currently present.  In fact, despite his assertion in 2009, the Veteran reported to the VA examiner in 2012 that he had not had an episode of condyloma since 2004.  This is consistent with the finding on the May 2004 VA examination that the condition was not present.  As such, the Board finds no current disability for either of these claims.  As to the right eye hordeolum, this noted as improving and not disabling in the report of medical history for separation examination in March 2004 but not noted in the May 2004 VA examination of the eye.  In 2012, the examiner specifically stated that this condition had resolved without sequelae.  

The Board also acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg. 

In this case, despite the Veteran's contentions to the contrary, there is no competent evidence of a diagnosis of hypertension, condyloma or right eye hordeolum.  The most recent examinations undertaken to determine the presence of these disabilities affirmatively shows they are not present.  Although his statements are not wholly controlling in this regard, the Board notes that the Veteran reported in the recent examinations that in fact he did not suffer from these conditions at present.  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As explained above, the preponderance of the evidence establishes that no hypertension, condyloma or right eye hordeolum has been present at any time during the period of this claim.  Accordingly, service connection for these disabilities is not warranted.  

      Eczema and GERD

It is not in dispute that the Veteran now has had some minimal findings of GERD, notably in the May 2004 report.  However, it not shown by the record that there is presently GERD which is related to service.  In the most recent examination, the examiner reviewed the GI study finding noted in May 2004 and concluded that GERD was less likely than not related to service, as there was no finding of GERD in service.  As to any current GERD, other than the finding in 2004, he found no present disease since 2007.  Despite his assertions, the record shows that there was no abnormality at the time of service separation.  

As to Eczema, the VA examiner in 2012 reviewed the evidence of record and unequivocally found that the Veteran's eczema was not related to service.  He supported his assertions with reference to the record, and the Board finds his rationale adequate.  

Furthermore, there is no competent evidence that links eczema or GERD to the Veteran's service. 

The Veteran believes that his eczema and GERD are related to service.  In this regard, the Board again acknowledges Jandreau v. Nicholson, 492 F.3d 1372.  Here, however, medical expertise is required to answer the question of whether the Veteran's current disability is related to his active service.  The Veteran is not competent to render an opinion as to the etiology of any eczema or GERD present during the pendency of the claim.  According, his lay opinion concerning this matter requiring medical expertise is of no probative value.  Inasmuch as he contends that the diseases have been present continuously since service, his contentions are outweighed by the findings on examination showing no disease, and by his statements given during examinations which contradict any assertions as to continuity.  (He reported no episodes of heartburn, reflux or regurgitation since 2007 and no treatment for eczema symptoms in the past 12 months.)

Accordingly, the Board must conclude that the preponderance of the evidence is against the Veteran's claims.  Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

An initial compensable evaluation for hammertoes, left foot is denied prior to January 30, 2012; a 10 percent rating is granted as of that date.

Service connection for hypertension is denied.

Service connection for gastroesophageal reflux disease (GERD) is denied.

Service connection for eczema is denied.

Service connection for hordeolum, right eye is denied.

Service connection for condyloma is denied.


REMAND

Additional action is needed prior to adjudication of the claim for increased rating for HIV.  The most recent examination report dated in February 2012 reflects that the Veteran's current T-cell count has been reported by him as over 500.  However, the examiner stated that he did not have access to lab results reflecting any current T-cell count.  As T cell count is a factor in whether an increased rating is warranted for this disability, it should be ascertained prior to adjudication of the claim.  The examiner should also address the Veteran's contentions concerning the side effects of his HIV medication.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should ensure that the Veteran's current T-cell count is of record.  If deemed necessary, appropriate tests should be conducted.  Thereafter, the claims folder including this information should be returned to the examiner who conducted the most recent examination for HIV infection, or a suitable substitute.  The examiner should consider the additional information, to include T cell count, and should then prepare an addendum indicating the current manifestations of HIV infection.  The examiner should also address the Veteran's contentions concerning the side effects of his HIV medication.  An examination should only be conducted if deemed necessary by the medical personnel reviewing the claims folder.  

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the Veteran's claim of an increased initial rating for HIV.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


